Exhibit 10.11
 
TECHNICAL COOPERATION AGREEMENT
 
THIS AGREEMENT, entered into on August 10, 2009, by and between
 
Membran-Flltrations-Technik GmbH, a corporation organized and existing under the
laws of the Federal Republic of Germany, having its main office and place of
business at Vitalisstr. 314, D-50829 Koln, Germany, thereafter named MFT, and


Swiss-lndo Trade and Invest SA, a corporation organized and existing under the
laws of Switzerland, having its place of business at Route de Fribourg 15, CH
1723 Marly, Switzerland thereafter named Swiss-lndo.


WITNESSETH :
 
WHEREAS, MFT is engaged in the manufacture and sale of Membrane Filtration Plant
Products and
 
WHEREAS, MFT has acquired and possesses valuable technical information on the
design, manufacture, construction or assembly of Membrane Products; and
 
WHEREAS, MFT has the right to use this technical information and industrial
property rights
and
 
WHEREAS, Swiss-lndo desires to obtain and MFT is willing to transfer this
information for manufacture, use and sell of the Membrane Products utilizing
this technical information.
 
NOW, THEREFORE in consideration of the premises and covenants herein set forth
the parties hereto agree as follows:


Article 1 Definitions
 
As used in this Agreement, the following terms have the following meanings
respectively:
 
1.  
"Membrane Products" are defined as MFT designed assembly of Microfiltration
Ultrafiltration, Nanofiltration and Reverse Osmosis equipment fortreatinq water
with membrane technology

 
2.  
'Technical Information" means all the up to date technical knowledge know-how
standard calculations, data and information developed or otherwise, patented or
unpatented generally used by MFT pertaining to the manufacture use and sale of
the Membrane Products.

 
3.  
"Industrial Property Rights" means any or all rights under patent, utility
models and application thereof presently owned or during the term hereof
acquired by MFT and/or which MFT has the right to control which are applicable
to or may be used in manufacture of the Membrane Products.

 
Article 2. Grant of
Information                                                                                                                                          
 
1. MFT hereby grants to Swiss-lndo the exclusive riqht to manufacture use and
sell the Membrane Products using the Industrial Property Rights and Technical
Information furnished by MFT.
 
2. Swiss-lndo shall manufacture the Membrane Products in the same quality as
MFT.     
 
3. Swiss-lndo agrees not to contest any of the patent and any of the Industrial
Property Rights.

 
1

--------------------------------------------------------------------------------

 

Article 3. Information
 
1. Upon written request of Swiss-lndo, MFT shall furnish personnel, engineering
information with necessary drawings, technical data and price information on a
breakdown basis in order to enable Swiss-lndo to build up a production and
assembly line for producing membrane equipment.
 
2. To assist Swiss-lndo in marketing and selling the Membrane Products, MFT will
furnish Swiss-lndo with one complete set of current materials, generally used by
MFT for sales promotion, such as brochures, catalogues and technical data
available form MFT, which cover the entire range of Membrane Products.


Article 4. Technical Assistance and Services
 
1. MFT shall, as part of the Technical Information and against payment of the
Technical Information Payment as provided in Article 6, supply Swiss-lndo with
the following data for 3 standard plant sizes (5,13 and 42 m3 per hour) in order
that Swiss-lndo may manufacture to their best advantage the Membrane Products
without delay;
 
(a) Drawings for designing, piping and instrumentation plans, and layouts
(b) Specifications,
(c) Materials list.
(d) General calculation sheet,
(e) Operating & instruction manuals,
(f) Any other necessary technical data and know-how generally used by MFT.
 
2. MFT shall by request of Swiss-lndo help to arrange for the manufacturing
facility of Swiss-lndo in Switzerland. MFT will on request of Swiss-lndo carry
out design and operational training in Switzerland. MFT, within its
possibilities without interfering with its ongoing business, shall arrange to
make available qualified personnel for consultation with, and training of
Swiss-lndo personnel. Cost for trips, meals, lodging, and other expenses of
those MFT personnel shall be borne by Swiss-lndo. Swiss-lndo shall pay EUR 800.
- (eight hundred) per day for each of those MFT personnel..
 
3. MFT shall, by request of Swiss-lndo, made after consultation with MFT permit
technical personnel designated by Swiss-lndo to have an opportunity to study, at
reasonable times, the design and manufacture of the Membrane Products at MFT's
place of business. MFT within its possibilities without interfering with its
ongoing business, shall arrange to make available qualified personnel for
consultation with, and training of such Swiss-lndo personnel. Cost for round
trips, meals, lodging, and other expenses of personnel dispatched for training
shall be borne by Swiss-lndo.
 
Article 5. Payment
 
1. In consideration of the Technical Information and the Industrial Property
Rights furnished by MFT to Swiss-lndo, Swiss-lndo shall pay to MFT the following
compensation in the amount and in the manner specified below.
 
(a) Initial Payment
 
Swiss-lndo shall pay MFT an initial payment in the amount of EUR 250.000.
-(twohundredfivtythousand) (herein referred to as the Initial Payment). The
Initial Payment shall be made within 30 working days from the date this
Agreement is entered.

 
2

--------------------------------------------------------------------------------

 
 
(b) Royalty
 
Swiss-lndo shall pay Royalty of 3 % (three percent) of the net selling price
(herein referred to as the Royalty for each sale of the Membrane Products
(herein referred to as the Net Selling Price). A minimum royalty payable at the
beginning of each calendar of EUR 30.000 year shall be due. The agreed
percentage royalty will be accounted against the minimum Royalty payable in such
year. The overlapping percentage royalty will be due at the end of every
accounting month.
 
2. The Net Selling Price shall be the gross invoice price of Membrane Products
sold or otherwise disposed of by Swiss-lndo in normal, bonafide, commercial
transaction without any deduction .
 
3. All payments due under this Article shall be made in EURO currency.
 
4. All direct taxes, such as sale or value added tax payable on the Initial
Payment, Minimum Royalty or Royalty shall be borne by Swiss-lndo.
 
Article 6. Supply of components, parts and raw materials
 
Upon Swiss-indo's written request, MFT shall supply components, parts and raw
materials to Swiss-lndo in due time and at reasonable and competitive prices.
 
Article 7. Consultancy Services
 
1. Upon Swiss-lndo's written request, MFT shall provide consultancy services to
Swiss-lndo by M. Hans-Ulrich Hubbel.
 
2. Cost for trips, meals, lodging, and other expenses linked to these services
and aqreed by Swiss-lndo shall be borne by Swiss-lndo.
 
3.    Swiss-lndo shall pay EUR 2000.- (two thousand) per day of consultancy time
of M. Hubbel.
 
Article 8. Records, Auditing and Reports
 
1. Swiss-lndo shall keep proper records of each sale of Membrane Products for
determininq the Royalty and keep those records at its offices for at least five
years, including the overall order price with clients, the number, and the type
of the membrane Products sold or used under this.
 
2. Swiss-lndo shall calculate the Royalty for each six months period and send
its statement of Royalty for the immediately preceding six months period to
Licensor, taking account for the Minimum Royalty paid for the respective
calendar year, together with full evidences of the Records.
 
3. mft shall be entitled to inspect the Records at the offices of Swiss-lndo. at
any reasonable time by its representatives or by an independent auditor. If an
audit reveals that Swiss-lndo the Records are incorrect, the Swiss-lndo has to
pay the cost of such audit.
 
Article 9. Liability
 
1. MFT represents that to its knowledge there are no defects in the Industrial
Property Riqhts or defects to the invention underlying a Patent however MFT does
not quarantee the complete absence of defects.
 
2. MFT shall not be responsible for any damaqe resultino from faultv application
by Swiss-lndo of Technical Information and information received under the
Industrial Property Rights.   
 
3

--------------------------------------------------------------------------------


 
3. Nothing contained in this Agreement shall be construed as constituting either
party as a partner, joint venturer, employee, or agent of the other, it being
intended that each remain an independent contractor responsible only for its own
actions.
 
4. Neither party shall be bound by or be liable for any act or omission by the
other party, or for any promise, warranty, representation, obligation or debt
incurred by the other party. To this end, each of the parties agrees to
Indemnify the other or its representatives against any claim, demand, cause of
action, loss, cost or expense arising out of or in connection with any actions
or omissions of that party in breach of this Agreement including any
professional fees incurred by the injured party in the prosecution or defence or
settlement of any such claims or causes of action.
 
Article 10. Non Competition
 
1. MFT agrees that it shall not without prior written consent of Swiss-lndo,
manufacture and/or sell Membrane Products linked to renewable energies projects
or to be powered by renewable energies.
 
2. Swiss-indo agrees that it shall not without prior written consent of MFT,
manufacture and/or sell Membrane Products not linked to renewable energies
projects or not planned to be powered by renewable energies.
 
Article 11. Duration and Termination
 
1. This Agreement shall be effective for an initial period of five years from
the Effective Date of this Agreement. After the end of this period, this
Agreement is automatically renewed, unless either of the parties states in
writing that he does not want to renew the Agreement, at least 90 days prior to
its end date.
 
2. If either party hereto continues in default of any obligation imposed on it
herein for more than 30 (thirty) days after notice has been given by the other
party requesting the party in default to remedy such default, the other party
may terminate this Agreement to this effect by notice to the first party and
this Agreement shall terminate on the date of dispatch of such notice.
 
3. In the event of bankruptcy, receivership, insolvency or assignment for the
benefit of creditors of either party hereto, the other party may terminate this
Agreement effective immediately by giving the first party written notice to that
effect.
 
Article 12. Secrecy
 
    Swiss-lndo agrees that it shall not without prior written consent of MFT
sell assign or divulge the patented or unpatented Technical Information
disclosed and furnished by MFT or received otherwise form MFT hereunder in any
manner to anyone except those of its employees and its subcontractors who will
be using such Technical Information in the manufacture and assembly of the
Membrane Products. The secrecy obligation will survive any termination or
expiration of this Agreement and shall remain in effect for further 10 (ten)
years thereafter.


Article 13. Force Majeure
 
    1. Neither party shall be liable in any manner for failure or delay upon
fulfilment of all or part of its obligations under this Agreement (other then
the obligation to make payment hereunder), directly or indirectly owing to any
causes or circumstances beyond its reasonable control, including fire, flood
strikes, labour troubles or other industrial disturbances, unavoidable
accidents' governmental regulations, riots and insurrections.
 
    2. Upon occurrence of any of the said causes or circumstances, the affected
party shall immediately notify the other party with such detail as possible and
shall promptly inform the other party of any further developments. Immediately
after the cause is removed the affected party shall perform


 
4

--------------------------------------------------------------------------------

 
 
such obligations with all due speed. The time of fulfilment shall be extended
until such causes or circumstances shall have been eliminated.
 
    3. If an event of force majeure continues for more than 6 months the other
party has the right to terminate this Agreement with thirty (30) days prior
written notice to the party claiming force majeure.


Article 14. Assignment
 
    1. Neither party shall assign, transfer or otherwise dispose of this
Agreement in whole or in part to any third party without the prior written
consent of the other party in writing.
 
Article 15. Language, Applicable Law
 
    1. Except where otherwise provided herein the language to be used under this
Agreement shall be the English language.
 
    2. This Agreement shall be construed and interpreted in accordance with the
laws of Switzerland.


Article 16. Notices
 
All communication notices or the like between the parties shall be valid when
made by e-mail or telefax communication subsequently to be confirmed in writing
and addressed to the followinq addresses:
 
To: Membran-Fiitrations Technik GmbH
Vitalisstr. 314
D-50829 Koln
Germany
Tel. 0049 - (0)221 - 9499070
Fax 0049 - (0)221 - 9499077
 
To: Swiss-lndo Trade & Invest SA
Route de Fribourg 15
CH 1723 Marly
Switzerland
Tel.0041-264353333
Fax 0041-264353334
 
Article 17. Entire Agreement
 
This Agreement constitutes the entire agreement and understanding between the
parties hereto relative to the subject matter hereof and there are no
understandings agreements, conditions and representations, oral or written,
expressed or implied, with reference to the subject matter hereol that are not
merged herein or superseded hereby..
 
Article 18. Settlement of Disputes
 
Both parties shall first try to settle, upon friendly consultation between them,
all disputes which may arise in connection with this Aqreement includinq anv
breach hereof and if agreement shall not be arrived at between them, such
disputes shall be finally settled by arbitration pursuant to the Rules
of'Arbitraftion of the International Chamber of Commerce by which each partv
shall be bound Arbitration shall be held in Geneva, Switzerland, in the
English languag, unless the parties agree

 
5

--------------------------------------------------------------------------------

 
 
otherwise. For evidence that friendly agreement has not been reached, notice to
the other party that agreement has not been reached is sufficient.
 
Article 19. Waiver, Amendments
 
Failure of either party at any time to require the strict performance by the
other party of any of the provisions of this Agreement shall in no way affect
the right thereafter to enforce the same, nor shall the waiver of any term or
provision hereof be taken or held to be a waiver of any subsequent breach
thereof or as nullifying the effectiveness of such term or provision. Any waiver
or modification or alteration or addition to this Agreement or any of its terms
or provisions shall not be binding on either party unless made in writing and
signed by the duly authorized legal representatives of the parties respectively.


IN WITNESS WHEREOF, the parties hereto have caused this Agreement in duplicate
to be executed by their respective duly authorized representatives on the day
and year first above written, and each party shall keep one (1) copy hereof for
itself.
 
 
MFT
Membran-Filtrations-Technik GmbH
 
 
By:  /s/  Hans-Ulrich Hubbel       
Hans-Ulrich Hubbel, President
 
Signing Date:  10.08.09
 
Swiss-Indo
 
 
By:  /s/  Michel Gruering         
Michel Gruering, President
 
Signing Date:  12.08.09
 
 
 
 
 


 
6

--------------------------------------------------------------------------------

 
